Exhibit 10.3

RESTRICTED STOCK AWARD AGREEMENT

EAGLE BANCORP, INC.
2006 STOCK PLAN

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) pursuant to the Eagle
Bancorp, Inc. (the “Company”) 2006 Stock Plan (the “Plan”), which was adopted by
the Company and which is incorporated by reference herein, receipt of which is
hereby acknowledged. Capitalized terms used but not defined herein have the
meaning ascribed to them in the Plan.

Award.  The Company hereby grants to ________________________ (the
“Participant”) an award of ________________ shares of the Company’s Common
Stock, $.01 par value, subject to the satisfaction of the Performance Based
Award conditions (the “Restrictions”) contained herein and to the provisions of
the Plan.  Until the issuance of shares of Common Stock following the release of
shares upon the satisfaction of the Restrictions, the shares subject to this
Agreement shall be referred to as “Restricted Stock”.

Vesting. Subject to the satisfaction of the Restrictions, the Restricted Stock
shall vest, to the extent the Restrictions have been satisfied, on January 1,
20__, subject to acceleration or earlier vesting in whole or in part in
accordance with the provisions of the Plan.  In the event of the Death,
Disability or Retirement of Participant, the Restricted Stock shall vest for
that number of shares of Restricted Stock as bears the same relation to the
total number of shares of Restricted Stock as the period of service from the
date of grant to the date of Death, Disability or Retirement bears to the period
from the date of grant to December 31, 20__, in any event subject to the
provisions of the Plan, and subject to the satisfaction of the Restrictions or
such portion thereof as the Committee may in its discretion determine.

Restrictions.  The vesting of Restricted Stock shall be subject to the
satisfaction of the following Restriction(s):

[insert performance targets]

·      Restricted Stock may vest only if the Participant has maintained
Continuous Service with the Company or an Affiliate from the date of grant
hereof through the date of vesting, except that in the event of the Death,
Disability or Retirement of the Participant, Restricted Stock may vest only if
the Participant has maintained Continuous Service with the Company or an
Affiliate from the date of grant hereof through the date of Death, Disability or
Retirement.

Forfeiture of Restricted Stock. Any Restricted Stock which is not vested in the
Participant or for which the Restrictions have not been satisfied during the
Restriction Period shall be forfeited, and Participant shall have no right to
receive such shares, or to any payment in cash or shares in lieu thereof, or any
alternative consideration or payment in respect thereof.

Other Limitations  No shares of Restricted Stock may be issued if the issuance
of Common Stock upon vesting would constitute a violation of any applicable
federal or state securities or other law or valid regulation.  As a condition to
the Participant’s receipt of Restricted Stock, the Company may require the
participant or other person receiving the Restricted Stock to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.

Withholding.  The Participant hereby agrees that the vesting of any Restricted
Stock will not be effective, and no Common Stock will become transferable to the
Participant, until the Participant makes appropriate arrangements with the
Company for such tax withholding as may be required of the Company under
federal, state, or local law on account of such exercise.

Non-transferability.  This Agreement and the Restricted Stock reflected hereby
may not be transferred in any manner otherwise than by will or the laws of
descent or distribution, or pursuant to a “qualified domestic relations order”
(within the meaning of Section 414(p) of the Code and the regulations and
rulings thereunder).  The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors, and assigns of the Participant.


--------------------------------------------------------------------------------




No Employment Right. Nothing in this Agreement or the Plan shall be construed as
creating any contract of employment or as conferring on Participant any legal or
equitable right to continue employment or other service with the Company or any
Affiliate, or any level of compensation.

No Shareholder Rights. Nothing in this Agreement or in the Plan shall be
construed as conferring on Participant any rights as a shareholder of the
Company (including but not limited the right to vote any shares or receive any
cash dividends) with respect to any Restricted Stock unless and until the
Restriction shall have been satisfied.

Issuance of Shares.  Upon satisfaction of the Restrictions, or, if later, the
final determination by the Company that the Restrictions have, or have not been
satisfied, the Company shall issue to the Participant certificates reflecting
such number of shares of Restricted Stock which have been vested and earned,
subject to such continuing restrictions set forth in the Plan.

Tax Consequences.  The Participant acknowledges that the Participant may have
the right, within 30 days of the date of grant, to make an irrevocable election
to include the value of the  Restricted Stock in income at the time of grant,
based on the Market Value of the Restricted Stock at the date of grant, rather
than including only the value of vested and earned shares at the date of
vesting.  The Participant acknowledges that the Company has not and is not
providing any tax advice to Participant and that Participant shall make his/her
own determination with respect to the Section 83 election, alone or in
consultation with his/her own personal tax advisors.

Date:

 

 

, 20

 

 

 

 

 

 

 

EAGLE BANCORP, INC.

 

 

BY: THE 2006 STOCK PLAN COMMITTEE

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

 

 

 

 


--------------------------------------------------------------------------------